

Exhibit 10.43


PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AWARD – FINANCIAL
PG&E CORPORATION, a California corporation, hereby grants Performance Shares to
the Recipient named below (sometimes referred to as “you”). The Performance
Shares have been granted under the PG&E Corporation 2014 Long-Term Incentive
Plan, as amended (the “LTIP”). The terms and conditions of the Performance
Shares are set forth in this cover sheet and the attached Performance Share
Agreement (the “Agreement”).
Date of Grant:  August 14, 2019
Name of Recipient:  William D. Johnson 
Recipient’s Participant ID:  <Emp Id>
Number of Performance Shares: 23,560 




By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this award, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Performance Shares dated August 14, 2019.
If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 90 calendar days of the date of this award at
ATTN: LTIP Administrator, Pacific Gas and Electric Company, 245 Market Street,
N2T, San Francisco, 94105.




Attachment








--------------------------------------------------------------------------------



PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT - FINANCIAL



The LTIP and Other Agreements
This Agreement and the above cover sheet constitute the entire understanding
between you and PG&E Corporation regarding the Performance Shares, subject to
the terms of the LTIP. Any prior agreements, commitments or negotiations are
superseded. In the event of any conflict or inconsistency between the provisions
of this Agreement or the above cover sheet and the LTIP, the LTIP will govern.
Capitalized terms that are not defined in this Agreement or the above cover
sheet are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement or the above cover sheet and the PG&E Corporation
2012 Officer Severance Policy, this Agreement or the above cover sheet will
govern, as applicable. The LTIP provides the Committee with discretion to adjust
the performance award formula.
For purposes of this Agreement, employment with PG&E Corporation means
employment with any member of the Participating Company Group.
Grant of
Performance Shares
PG&E Corporation grants you the number of Performance Shares shown on the cover
sheet of this Agreement (the “Performance Shares”). The Performance Shares are
subject to the terms and conditions of this Agreement and the LTIP.
Vesting of Performance Shares










Settlement in Shares/
Performance Goals
As long as you remain employed with PG&E Corporation, the Performance Shares
will vest upon, and to the extent of, the Committee’s certification of the
extent to which performance goals have been attained for this award as of
December 31, 2019 (the “Vesting Date”), which certification will occur on or
after January 1, 2020 but before March 15, 2020. Except as described below, all
Performance Shares that have not vested will be cancelled upon termination of
your employment.
Vested Performance Shares will be settled in shares of PG&E Corporation common
stock, subject to the satisfaction of Withholding Taxes, as described below. The
number of shares you are entitled to receive will be calculated by multiplying
the number of vested Performance Shares by the “payout percentage” determined as
follows (except as set forth elsewhere in this Agreement), rounded to the
nearest whole number.
The Performance Shares have financial-based performance goals and a resulting
payout percentage based on the achievement of the applicable performance goals
as measured over the period April 1, 2019 through December 31, 2019. The
Performance Shares’ performance goals will be a modification of the 2019 STIP
financial performance goals and safety index metrics as described and approved
in an order of the Bankruptcy Court dated April 29, 2019. The Performance
Shares’ performance goals are set forth on Exhibit A, subject to adjustment as
set forth below.
Achievement of the Performance Shares’ performance goals will be certified by
the Committee. Subject to rounding considerations, if performance is below
threshold, the payout percentage will be 0%; if performance is at threshold, the
payout percentage will be 50%; if performance is at target, the payout
percentage will be 100%; and if performance is at or better than maximum, the
payout percentage will be 150%. The actual payout percentage for performance
between threshold and maximum will be determined based on linear interpolation
between the payout percentages for threshold and target, or target and maximum,
as appropriate. Notwithstanding the foregoing, if the aggregate score for the
public safety index metric set forth on Exhibit A is below threshold level, then
the payout percentage will be reduced by 50% and if the aggregate score for the
public safety index metric set forth on Exhibit A is at or above threshold level
but below target level, then the payout percentage will be reduced by 25%. The
final score will be determined in the discretion of the PG&E Corporation Board
of Directors or its delegate, including any decision to reduce or forego payment
entirely.






--------------------------------------------------------------------------------





The final payout percentage, if any, will be determined as soon as practicable
following the date that the Committee or an equivalent body certifies the extent
to which the performance goals have been attained, pursuant to Section 10.5(a)
of the LTIP. PG&E Corporation will issue shares as soon as practicable after
such determination, but no earlier than the Vesting Date, and not later than
March 15 of the calendar year following the Vesting Date.DividendsEach time that
PG&E Corporation declares a dividend on its shares of common stock, an amount
equal to the dividend multiplied by the number of Performance Shares granted to
you by this Agreement will be accrued on your behalf. If you receive a
Performance Share settlement in accordance with the preceding paragraph, at that
same time you also will receive a cash payment equal to the amount of any
dividends accrued with respect to your Performance Shares multiplied by the same
payout percentage used to determine the number of shares you are entitled to
receive, if any.Voluntary TerminationIf you terminate your employment with PG&E
Corporation voluntarily before the Vesting Date, all of the Performance Shares
will be cancelled as of the date of such termination and any dividends accrued
with respect to your Performance Shares will be forfeited.Termination for
CauseIf your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause before the Vesting Date, all of the Performance Shares
will be cancelled as of the date of such termination and any dividends accrued
with respect to your Performance Shares will be forfeited. In general,
termination for “cause” means termination of employment because of dishonesty, a
criminal offense, or violation of a work rule, and will be determined by and in
the sole discretion of PG&E Corporation. For the avoidance of doubt, you will
not be eligible to retire if your employment is being or is terminated for
cause.




Termination other than for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause before the Vesting Date, a portion of your outstanding
Performance Shares will vest proportionally based on the number of months prior
to the Vesting Date that you were employed by PG&E (rounded down) divided by
eight (8). All other outstanding Performance Shares will be cancelled, and any
associated accrued dividends will be forfeited, unless your termination of
employment was in connection with a Change in Control as provided below. Your
vested Performance Shares will be settled, if at all, as soon as practicable
after the Vesting Date and no later than March 15 of the year following the
Vesting Date, based on the payout percentage certified by the Committee. At that
time you also will receive a cash payment, if any, equal to the amount of
dividends accrued from the date of grant through the Vesting Date with respect
to your vested Performance Shares multiplied by the same payout percentage used
to determine the number of shares you are entitled to receive, if any.
Death/DisabilityIf your employment terminates due to your death or disability
before the Vesting Date, all of your Performance Shares will immediately vest
and will be settled, if at all, as soon as practicable after the Vesting Date
and no later than March 15 of the year following the Vesting Date, based on the
payout percentage certified by the Committee. At that time you also will receive
a cash payment, if any, equal to the amount of dividends accrued from the date
of grant through the Vesting Date with respect to your Performance Shares
multiplied by the same payout percentage used to determine the number of shares
you are entitled to receive, if any.




--------------------------------------------------------------------------------




Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Performance Shares
subject to this Agreement.
If the Acquiror assumes or continues PG&E Corporation’s rights and obligations
under this Agreement or substitutes a substantially equivalent award,
Performance Shares will vest on the Vesting Date, and the performance goals will
be deemed to have been achieved at target, resulting in a payout percentage of
100%. Settlement will occur as soon as practicable after the Vesting Date and no
later than March 15 of the year following the Vesting Date. At that time you
also will receive a cash payment, if any, equal to the amount of dividends
accrued with respect to your Performance Shares from the date of grant through
the Vesting Date multiplied by a payout percentage of 100%.
If the Change in Control of PG&E Corporation occurs before the Vesting Date, and
if this award is neither so assumed nor so continued by the Acquiror, and the
Acquiror does not provide a substantially equivalent award in substitution for
the Performance Shares subject to this Agreement, all of your outstanding
Performance Shares will vest and become nonforfeitable on the date of the Change
in Control. Such vested Performance Shares will be settled, if at all, as soon
as practicable following the original Vesting Date and no later than March 15 of
the year following the Vesting Date. The performance goals will be deemed to
have been achieved at target and the payout percentage will be 100%. At that
time you also will receive a cash payment, if any, equal to the amount of
dividends accrued with respect to your Performance Shares to the date of the
Change in Control multiplied by a payout percentage of 100%.
Termination In Connection with a Change in Control
If your employment is terminated by PG&E Corporation other than for cause in
connection with a Change in Control within two years following the Change in
Control, all of your outstanding Performance Shares (to the extent they did not
previously vest upon failure of the Acquiror to assume or continue this award)
will vest and become nonforfeitable on the date of termination of your
employment.
If your employment is terminated by PG&E Corporation other than for cause in
connection with a Change in Control within three months before the Change in
Control occurs, all of your outstanding Performance Shares will vest in full and
become nonforfeitable (including the portion that you would have otherwise
forfeited based on the proration of vested Performance Shares through the date
of termination of your employment) as of the date of the Change in Control.
Your vested Performance Shares, if any, will be settled as soon as practicable
following the original Vesting Date but no later than March 15 of the year
following the Vesting Date, based on the payout percentage (which in this case
will be deemed to be at target, consistent with the “Change in Control” section,
above). At that time you also will receive a cash payment, if any, equal to the
amount of dividends accrued from the date of grant through the Vesting Date with
respect to your vested Performance Shares multiplied by the same payout
percentage used to determine the number of shares you are entitled to receive,
if any. PG&E Corporation has the sole discretion to determine whether
termination of your employment was made in connection with a Change in Control.
Withholding Taxes
The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of your Performance Shares will be reduced
by a number of shares having an aggregate Fair Market Value, as determined by
PG&E Corporation, equal to the amount of any Federal, state, or local taxes of
any kind required by law to be withheld by PG&E Corporation in connection with
the Performance Shares determined using the applicable minimum statutory
withholding rates, including social security and Medicare taxes due under the
Federal Insurance Contributions Act and the California State Disability
Insurance tax (“Withholding Taxes”). If the withheld shares were not sufficient
to satisfy your minimum Withholding Taxes, you will be required to pay, as soon
as practicable, including through additional payroll withholding, any amount of
the Withholding Taxes that is not satisfied by the withholding of shares
described above.




--------------------------------------------------------------------------------




Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed. If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment. See above under
“Voluntary Termination.”
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.




No Retention RightsThis Agreement is not an employment agreement and does not
give you the right to be retained by PG&E Corporation. Except as otherwise
provided in an applicable employment agreement, PG&E Corporation reserves the
right to terminate your employment at any time and for any reason.Recoupment of
AwardsAwards are subject to recoupment in accordance with any applicable law and
any recoupment policy adopted by the Corporation from time to time, including
the PG&E Corporation and Pacific Gas and Electric Company Executive Incentive
Compensation Recoupment Policy, as last revised on February 19, 2019 and
available on the PG&E@Work intranet site for the Long-Term Incentive Plan (the
policy and location may be changed from time to time by PG&E Corporation).Change
in Capital Structure/Anti-DilutionIn the event of a change in the capital
structure of the Corporation, this award and the shares of Stock subject to this
award shall be subject to adjustment as set forth in Section 4.2 of the LTIP. In
addition, this award will be subject to adjustment in order to protect this
award from dilution in the event of (i) a spin-off to existing shareholders,
(ii) a rights offer to existing shareholders, or (iii) any other transaction in
which existing shareholders receive the same anti-dilution protections as Mr.
Johnson.  In each case, such anti-dilution protection shall be subject to
adjustment as determined by the Board and compliance with the Bankruptcy Court’s
order entered at Docket No. 3546 approving the anti-dilution protection provided
herein.Applicable LawThis Agreement will be interpreted and enforced under the
laws of the State of California.








--------------------------------------------------------------------------------



EXHIBIT A


Performance Shares Performance Goals


1.Financial Performance: Earnings from Operations (“EFO”): Measures financial
performance from core operations calculated as net income adjusted for income or
expenses associated with events or circumstances outside of ongoing core
operations.


2.Public Safety Index: This metric includes two equally weighted sub-metrics:
i.Enhanced Vegetation Management (“EVM”): EVM measures how many circuit miles of
vegetation have been cleared under the EVM program within high-fire risk areas
to reduce wildfire risk.


ii.System Hardening: System Hardening measures completed circuit miles of fire
design applications within high-fire risk areas.

